Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received September 9, 2021:

Claims 1, 7, 9 & 10 have been amended, and claims 2, 3, 5, 6 & 8 have been cancelled. Therefore Claims 1, 4, 7, 9 & 10 are pending for rejection in this office action.
The 112 rejections have been withdrawn


The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 8, 2021.

Response to Arguments

Applicant’s arguments with respect to Hamada has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments below have been fully considered but they are not persuasive. 

Applicant Argues

None of the cited prior art disclose a lug positioned in a height direction located at a middle portion of the main body portion of the end plate and a fastener to fix the lug and4 of 9 
the support beam via the first mounting hole penetrating the lug and the second mounting hole penetrating the support beam. 
The OA points to Figure 4 in Benedict and asserts "the support beam is provided with a threaded bore 92 (second mounting hole)." (page 5 of the OA) Applicant respectfully submits Benedict at least fails to disclose the support beam with the claimed second mounting hole penetrating the support beam in the height direction

The end wall 74 is different from the support bean 21

Examiner respectfully disagrees

The threaded bore 92 (second mounting hole) of Benedict does penetrate the support beam in the height direction given that the threaded bore is a hole that punctures the support beam 94, the threaded bore is penetrating the support beam 94 [0054; Figure 4]

The examiner does not consider the end wall 74 the support beam. Examiner considers the second side 94 of the recess 86 as the claimed support beam 21 given that the flange 82 (lug) of the end plate abuts against the second side 94 and is fixedly connected to the second side 94. 




Claim Rejections - 35 USC § 103

Claims 1, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2017/0214012) in view of Kawano et al. WO 2013/146561.


With respect to claim 1, Benedict et al. discloses a battery pack 14 [Figure 2; 0033], comprising: a tray 64/74/72/70/lid 66 (casing) comprising a bottom wall/shelf of a recess 86 of an end wall 74 second side 94 (support beam) [Figure 4; 0053-0058; Figure 2; 0043]; and 
a battery array 18 (battery module) [0042; Figure 2] housed in the casing 64/66; 
the battery module 18 comprising: 

the end plate 62 comprising: 
a primary portion 87 (main body portion) [Figure 3; 0052]; and 
a flange 82 (lug) integrally formed with the main body portion 87 and the lug 82 protruding outwardly from the main body portion 87 along the length direction positioned in a height direction is located at a middle portion of the main body portion 87 of the end plate 62 [Figure 6; Figure 3], abutting against the support beam 94 from above and fixedly connected to the support beam 94 of the casing 74a [Figure 4; 0054-0065; Figure 3]

wherein the lug 82 is provided with a aperture 84 (first mounting hole) penetrating in the height direction [Figure 3; 0056] and the support beam 94 is provided with a threaded bore 92 (second mounting hole) corresponding to the first mounting hole 84 on the lug 82 and penetrating the support beam 94 in the height direction; [Figure 4; 0054-0058; 0018; 0020-0021]
a fastener 96 is provided to pass through the first mounting hole 84 and the second mounting hole 92 to fix the lug 82 and the support beam 94 to each other; [Figure 4; 0054-0058] and a lowest point in the height direction of the fastener 96 is higher than a lower surface of the battery module. [Figure 4]



Benedict et al. does not disclose wherein a highest point in the height direction of the fastener is lower than an upper surface of the battery module.
Kawano et al. discloses a battery pack 61, comprising: a casing 25/39/3 comprising a second division plate 63b (support beam); and a battery module 9/64 housed in the casing 25/39/3; the battery module 9/64 comprising: a plurality of batteries 1 arranged along a length direction; and an end plate 64 located at an end of the plurality of batteries 1 in the length direction; the end plate 64 comprising: a main body portion; and a lug 75 integrally formed with the main body portion, the lug 75 protruding outwardly from the main body portion along the length direction positioned in a height direction located at a middle portion of the main body portion of the end plate 64 [Figures 16-18; 0061-0064], abutting against the support beam from above 63b [Figure 16], and fixedly connected to the support beam of the casing 25/39/3 [Figure 16; 0061-0064]; 

 wherein the lug 75 is provided with a first mounting hole 75a penetrating in the height direction [Figure 18; 0063-0064], and the support beam 63b is provided with a second mounting hole 3d [Figure 16; 0061-0064] corresponding to the first mounting hole 75a on the lug 75 and penetrating the support beam 63b in the height direction;


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Benedict et al., wherein a highest point in the height direction of the fastener is lower than an upper surface of the battery module, as disclosed in Kawano et al., in order to prevent enlarging the outer shape of the battery pack. [0054-0055]

With respect to claim 4, Benedict et al. discloses wherein the lug 82 is in a shape of a solid flat plate. [Figure 3]

With respect to claim 7, Benedict et al. discloses wherein the second mounting hole 92 penetrates the support beam in the height direction [Figure 4], and the fastener 96 is a threaded connection element [0055-0060].  



With respect to claim 9, Benedict et al. discloses wherein the first mounting hole 84 is configured to be one or a plurality of mounting holes [Figure 3; 0051-0056] in quantity, 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2017/0214012) in view of Kawano et al. WO 2013/146561 as applied to claim 1 above in further view of Bourke et al. (US 2007/0087266).

With respect to claim 10, Benedict et al. does not disclose wherein the casing comprises a frame, and an end of the support beam is connected to the frame


Bourke et al. discloses a battery pack 100, comprising: a casing 102/130 [0045; Figure 1B; Figure 2]; and a battery module 101 housed in the casing 102/130; the battery module  101 comprising: a plurality of batteries [0004] arranged along a length direction; and an end plate 104/700 located at an end of the plurality of batteries in the length direction [Figure 2; Figure 6; Figure 7A]; the end plate 104/700 fixedly connected to the casing, wherein the casing 102/130 comprises a support beam 110 [Figure 6; 0046], and the end plate 104/700 abuts against the support beam 110 and is fixedly connected to the support beam 110 wherein the casing 102/130 comprises a frame 118, and an end of the support beam 110 is connected to the frame 118 [Figure 6; 0043-0046]




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa et al. (US 2018/0034014).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.